Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the PTAB decision dated 3/2/21 & the amendment filed 4/30/21.  As directed by the amendment, claims 19, 11-13, 22, 25, and 27-28 have been amended and no claims have been added nor cancelled.  As such, the application is in condition for allowance of claims 1-3, 5-13, 20, and 22-28.

Response to Arguments
Applicant’s arguments, see pg. 7-9 of the response filed 4/30/21, with respect to the new ground of rejection, 112 2nd paragraph raised by the PTAB have been fully considered and are persuasive.  The rejection has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed filtering face-piece respirator, the prior art does not disclose, either alone or suggest in combination, a respiratory including a mask body and harness, the harness including first and second straps, the body including a perimeter, first and second lines of demarcation located on first and second sides of the body, top and bottom portions which meet at the lines of demarcation, a filtering structure containing one or more layers of filter media, and first and second flanges at the first and second lines of demarcation, respectively, each having a leading edge being folded inwardly to contact the bottom portion of the mask when in an in-use configuration, at least a portion of the leading edges configured to follow the same path as the perimeter when the flanges are folded inwardly in contact with the filtering structure, the first strap secured to the top portion and the second strap secured to the first and second flanges as set forth in independent claim 1.  Similarly, the prior art does not disclose, either alone or suggest in combination, a respirator including a mask body and harness, the body including first and second lines of demarcation located on first and second sides of the body, top and bottom portions which meet at the lines of demarcation, a perimeter having radiused curves on both sides of each line of demarcation where the top and bottom portions meet, a filtering structure including one or more layers of filter media, and first and second flanges at the first and second lines of 
The closest prior art references of record are: Hyun et al. (WO 2008/143462), Kalatoor et al. (2007/0068529), Duffy et al. (2010/0154805), and Facer et al. (2008/0271737).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations as discussed above and set forth in independent claims 1 and 22. Although the free ends of the flanges of the Hyun device ‘match’, i.e. follow a substantially similar path as, the perimeter as they both curve down and inwards toward the body, the free ends do not have at least a portion which follows the same path as the perimeter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN W STUART/Primary Examiner, Art Unit 3785